DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 8/27/2021.  

Claims
Claims 1, 3, 9, 11, 14, and 16 have been amended. 
Claims 1-16 are currently pending in the application. 


Response to Arguments

101
In response to the applicant’s arguments regarding the claims being directed to an improvement to block chain technology, the examiner agrees.  The claims recite a specific way to store subject data in a block chain, blockchain node, and database in order to utilize all of the security advantages of the blockchain while also utilizing the advantages of a traditional database.  The claims capture the use of both a centralized database and the block chain together for storing and managing data while ensuring the integrity, the confidentiality, and the availability of the data.  
The examiner has withdrawn the 101 rejection due to the reasoning above.

103
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
112
The previous 112 rejections are withdrawn due to the claim amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claims 1 and 9 recite “storing the subject data and the first code as an address of the subject data in a database of a server”.  It is unclear whether both the subject data and the first code are being used as an address of the subject data or if only the first code is being used as an address of the subject data.  
Further claim 9 recites “store the subject data and the first code as an address of the subject data in a database of a server”.  It is unclear whether “the database of a server” is part of the block-chain-based subject data management apparatus that claim 9 is directed to.  Therefore the scope of claim 9 is unclear.  
the node” (emphasis added). There is a lack of antecedent basis for “the node” in the claim.  
Furthermore, the dependent claims are also rejected as being dependent on the above claims.  

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190013948 A1 (“Mercuri”) and US 20170264428 A1 (“Seger”).

Per claims 1 and 9, Mercuri discloses:
creating a first block (e.g. block) including the  (e.g. blockchain objects) (Section [0059], [0061], and [0062]);  
storing the first block (e.g. block) in a block chain (e.g. blockchain) included in the node (Section [0059], [0061], and [0062]);
creating first code (e.g. hash) based on information (e.g. event) included in the first block and storing the first code in the node (e.g. the system may store the hash of the blockchain object to the blockchain instead of deploying the blockchain object) (Section [0058]-[0059]);
storing the subject data (e.g. blockchain object) and the first code (e.g. hash) as an address of the subject data in a database of a server (e.g. hashes may be used to identify blockchain objects stored in the off-chain storage) (Section [0061], [0062], [0068], [0097], and [0098]);
wherein the first code stored in the node is mapped to the database in which the subject data is stored (e.g. hashes may be used to identify blockchain objects stored in the off-chain storage) (Section [0059]).  Note: the limitation “wherein the first code stored in the node is mapped to the database in which the subject data is stored” does not distinguish over the prior art because it is describing the intended use of the first code and is not positively recited as a step or function of the claims.  
wherein the subject data (e.g. blockchain object) stored in the database is not stored in the node (e.g. the system may store the hash of the blockchain object to the blockchain instead of deploying the blockchain object, and the storage service stores the hash and the blockchain object in the off-chain storage) (Section [0058] and [0059]).
Mercuri further discloses the following of claim 9: a communication unit (e.g. input/output ports); a storing unit (e.g. memory) configured to store a block chain (e.g. blockchain); a processor (e.g. processor) which is configured to be operably connected to the communication unit and the storing unit (Section [0036]-[0038] and [0049]).

creating a subject data on a node in accordance with a request of a user device; creating a first metadata related to the subject data; creating a first block including the first metadata.  However Seger, in analogous art of data storage, discloses:
creating a subject data on a node in accordance with a request of a user device (e.g. receive data for entry into the data storage system) (Section [0026]); 
creating (e.g. generate) a first metadata (e.g. metadata) related to the subject data (Section [0026] and [0028]); 
creating a first block (e.g. block) including the first metadata (e.g. metadata) (Section [0020]-[0022], [0028], and [0029]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the blockchain and traditional storage system/method of Mercuri to include generation of metadata, as taught by Seger, in order to provide tamper resistance for the data (See Seger Paragraph 25).
	

Per claims 2 and 10, Mercuri/Seger discloses all of the limitations of claims 1 and 9 above.  Mercuri further discloses:
wherein information included in the first block includes hash information (e.g. hash) of the subject data (e.g. event) and time information (e.g. times tamp) when the subject data is created (Section [0058], [0059], [0014], and [0169]).  Note: the limitation “wherein information included in the first block includes hash information of the subject data and time information 

Per claims 3 and 11, Mercuri/Seger discloses all of the limitations of claims 1 and 9 above.  Mercuri further discloses:
creating a second block (e.g. block) including the (e.g. blockchain objects) to store the second block in a block chain (e.g. blockchain) (Section [0059], [0061], and [0062]);  Note: the limitation “to store the second block in a block chain” does not distinguish over the prior art because it is describing the intended use of the second block and is not positively recited as a step or function of the claims.  
creating second code information (e.g. hash) based on information (e.g. event) included in the second block (Section [0058]-[0059]);
storing the created second code (e.g. hash) information and the modified subject data (e.g. blockchain object) in a database (e.g. off-chain storage) (Section [0058] and [0059]);
wherein the second code information is used as address information of the database in which the modified subject data is stored  (e.g. hashes may be used to identify blockchain objects stored in the off-chain storage) (Section [0059]).  Note: the limitation “wherein the second code information is used as address information of the database in which the modified subject data is stored” does not distinguish over the prior art because it is describing the intended use of the first code and is not positively recited as a step or function of the claims.  

Seger further discloses:
creating (e.g. generate) second metadata (e.g. metadata) related to a modified subject data when the subject data is modified by the user device (Section [0026] and [0028]); 
The motivation to combine Seger with Mercuri is disclosed above in the examination of claims 1 and 9.  

Note: Claims 3 and 11 are disclosing the same steps/functions of claims 1 and 9 but with new data.  A mere duplication of parts has no patentable significance unless new and unexpected results are produced (see In re Harza, 124 USPQ 378 (CCPA 1960)).  Here the steps/functions of claims 3 and 11 do not produce new or unexpected results as that of claims 1 and 9 and therefore Mercuri in view of Seger teaches the limitations of claims 3 and 11.  

Per claims 4 and 12, Mercuri/Seger discloses all of the limitations of claims 3 and 11 above.  Mercuri further discloses:
wherein information included in the second block includes hash information (e.g. hash) of the modified subject data (e.g. event) and time information (e.g. time stamp) when the subject data is modified (Section [0058], [0059], [0014], and [0169]).  Note: the limitation “wherein information included in the second block includes hash information of the modified subject data and time information when the subject data is modified” does not distinguish over the prior art because it is describing the data which does not affect the steps/functions of the claim in a manipulative sense.  

Per claims 5 and 13, Mercuri/Seger discloses all of the limitations of claims 3 and 11 above.  Mercuri further discloses:
wherein when the subject data is modified, the address information of the database in which the modified subject data is stored is modified to the address information including the second code information (e.g. storing the hash of the blockchain object instead of the blockchain object itself on the blockchain may allow the system to execute the blockchain object in a secure enclave in response to events on the blockchain and deploy the new hash (e.g., the blockchain object may have a changed state after execution) of the blockchain object after execution on the blockchain) (Section [0059]).

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri/Seger, as applied to claims 1 and 9 above, in further view of US 20170005804 A1 (“Zinder”).

Per claims 6 and 14, Mercuri/Seger discloses the use of smart contracts on the blockchain in sections [0023], [0030], [0074], and [0095].  However Mercuri/Seger do not specifically disclose creating a first smart contract related to right assignment or ownership transfer with respect to the subject data; creating a third block including the created first smart contract to store the third block in the block chain; performing an operation for the right assignment or ownership transfer corresponding to the contract contents of the smart contract when an operation corresponding to the contract condition of the first smart contract is performed; creating a fourth block including information on a fulfilled contract history or a fulfilled contract result of the first smart contract to store the fourth block in the block chain.  However Zinder, in analogous art of blockchain storage used with traditional databases, discloses:
creating a first smart contract (e.g. contract) related to right assignment or ownership transfer (e.g. investor) with respect to the subject data (Section [0117]);
creating a third block (e.g. stored on the blockchain) including the created first smart contract (e.g. smart contract) to store the third block in the block chain (e.g. blockchain) (Section [0131]);
performing an operation for the right assignment or ownership transfer (e.g. released or transferred) corresponding to the contract (e.g. smart contract) contents of the smart contract when an operation corresponding to the contract condition (e.g. specific conditions) of the first smart contract is performed (Section [0131]); 
creating a fourth block including information on a fulfilled contract history or a fulfilled contract result of the first smart contract to store the fourth block in the block chain (e.g. create a permanent record on the blockchain for the electronically executed contract) (Section [0126]).  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the blockchain and traditional storage system/method of Mercuri to include the specific use of smart contracts to transfer ownership of the subject data, as taught by Zinder, in order to provide a fast and secure way to maintain an accurate ledger of asset ownership (See Zinder Paragraph 38).

Per claims 7 and 15, Mercuri/Seger/Zinder discloses all of the limitations of claims 6 and 14 above.  Zinder further discloses:
wherein the first smart contract includes information on an electronic wallet address (e.g. blockchain address that is capable of receiving and holding assets) of a user, the contract condition (e.g. specific condition), and the contract contents performed when the contract condition is satisfied (e.g. assets may be released and transferred upon satisfaction of specific conditions defined by the contract) and the first smart contract further includes information on the electronic wallet address of a contract subject (e.g. blockchain address associated with the contract) (Section [0131] and [0133]).  Note: the limitation “wherein the first smart contract includes information on an electronic wallet address of a user, the contract condition, and the contract contents performed when the contract condition is satisfied and the first smart contract further includes information on the electronic wallet address of a contract subject” does not distinguish over the prior art because it is describing the data of the smart contract and does not affect the steps/functions of the claims in a manipulative sense.  
The motivation to combine Zinder with Mercuri/Seger is disclosed above in the examination of claims 6 and 14.

Per claims 8 and 16, Mercuri/Seger discloses the use of smart contracts on the blockchain in sections [0023], [0030], [0074], and [0095].  However Mercuri/Seger do not specifically disclose inquiring a second smart contract for a contract related to the subject data; performing an operation corresponding to the contract contents of the second smart contract when an operation corresponding to the contract condition of the inquired second smart contract is performed; creating a fifth block including information on a fulfilled contract history or a fulfilled contract result of the second smart contract to store the fifth block in the block chain.  
inquiring a second smart contract (e.g. contract) for a contract related to the subject data (Section [0117]);
performing an operation corresponding to the contract (e.g. smart contract) contents of the second smart contract when an operation corresponding to the contract condition (e.g. specific conditions) of the inquired second smart contract is performed (Section [0131]); 
creating a fifth block including information on a fulfilled contract history or a fulfilled contract result of the second smart contract to store the fifth block in the block chain (e.g. create a permanent record on the blockchain for the electronically executed contract) (Section [0126]).
The motivation to combine Zinder with Mercuri/Seger is disclosed above in the examination of claims 6 and 14.

Note: Claims 8 and 16 are disclosing the same steps/functions of claims 6 and 14 but with new data.  A mere duplication of parts has no patentable significance unless new and unexpected results are produced (see In re Harza, 124 USPQ 378 (CCPA 1960)).  Here the steps/functions of claims 8 and 16 do not produce new or unexpected results over that of claims 6 and 14 and therefore Mercuri/Zinder/Seger teaches the limitations of claims 8 and 16.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685